Citation Nr: 0110236	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, granting entitlement of the 
veteran to service connection for post-traumatic stress 
disorder (PTSD) and assigning a 10 percent schedular 
evaluation therefor, effective from February 2, 1999.  An 
appeal with respect to the rating assigned was initiated in 
May 2000, which was later perfected.

The veteran and his representative contend that the veteran's 
PTSD renders him unemployable.  (See Written Brief 
Presentation dated in November 2000).  The issue of 
entitlement to a total disability rating based on individual 
unemployability is referred to the RO for appropriate action.  
This issue is not inextricably intertwined with the issue 
currently before the Board.


REMAND

During the pendency of this appeal, a significant change in 
the law was effectuated.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined and expanded the obligations of VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issue herein presented, and he therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Moreover, the issue of the rating to be assigned initially 
for the veteran's PTSD is one governed by the holding of the 
Court of Appeals for Veterans Claim (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found.)  The 
record does not reflect that Fenderson was considered by the 
RO in its adjudication of the veteran's claim for an initial 
rating in excess of 10 percent for his PTSD, thereby 
warranting further action by the RO.  

Additional evidentiary development is likewise in order 
considering only the record now before the Board, based on 
conflicting medical evidence as to the severity of the 
veteran's PTSD and the absence of records from VA treatment 
facilities and from the Social Security Administration (SSA).  
It is noted that the veteran was afforded a VA examination in 
December 1999, and although the examiner was without the 
benefit of the veteran's claims folder, findings from such 
evaluation culminated in entry of a diagnosis of PTSD of mild 
severity, but with the assignment of a score of 50 on the 
Global Assessment of Functioning (GAF) Scale (denoting 
serious symptoms or any serious impairment in social, 
occupational, or school functioning per the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, (4th ed. 1994)).  Besides the internal 
inconsistency of the VA examiner's conclusions, there is 
other evidence from the Vet Center in Buffalo, New York, 
indicating that the veteran's PTSD as of early 1999 was 
severe, with assignment of a GAF score of 35.  Further 
examination, with particular attention to the applicable 
rating criteria, is felt to be advisable based on the 
conflicting evidence compiled to date.

As well, at the time of the VA examination in December 1999, 
the veteran reported that he continued to received ongoing 
psychiatric care from Dr. Shim at the VA Medical Center in 
Buffalo, New York, but the most recent records of VA 
treatment at that facility are from January 1999.  There is 
also referenced in the record the fact that the veteran 
during 1999 had applied for SSA disability benefits, but 
neither the disposition of that application, nor all of the 
medical and administrative records utilized by SSA in 
determining the veteran's entitlement, are currently 
contained within the claims folder.  Further action to obtain 
the records in question is thus in order.

For the benefit of the psychiatric examiner, the rating 
criteria pertaining to PTSD is provided as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication....................................  
0

38 C.F.R. § 4.130, effective November 7, 1996.  

As further examination is deemed advisable, the veteran is 
hereby advised of the importance of appearing for such an 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for an initial rating in excess 
of 10 percent for PTSD.  In this regard, 
the veteran should review the criteria 
for an increased rating as cited above.  
The RO should further inform the veteran 
in writing of his right to submit any 
additional argument and/or evidence in 
support of such claim.  Such evidence may 
be of a lay or medical variety, including 
statements from medical professionals, 
friends or family members, or his 
employer or co-workers.  Such evidence 
should be relevant to the question of the 
level of severity of the veteran's PTSD 
from February 1999 to the present.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for PTSD from February 1999 
to the present.  The approximate dates of 
any such evaluation or treatment should 
be furnished by him to the extent 
feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file, including those compiled at the VA 
Medical Center and the Vet Center, both 
of Buffalo, New York, must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  The RO should contact SSA and request 
all medical and administrative records 
utilized by that agency with respect to 
any application by the veteran for SSA 
benefits and its disposition.  All 
attempts to secure these records must be 
documented in the claims folder, and any 
records received should be associated 
therewith.

5.  Thereafter, the veteran is to be 
afforded a VA examination by a 
psychiatrist for the purpose of 
determining the nature and severity of 
his service-connected PTSD since February 
1999.  To that end, a copy of the 
criteria for the rating of psychiatric 
disabilities is provided above.  The 
veteran's claims folder in its entirety, 
to include a copy of this remand, is to 
be furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated personality 
testing, including PTSD sub-scales, must 
also be accomplished if deemed warranted 
by the examiner.  All applicable 
diagnoses must be fully set forth, and, 
to the extent possible, the examiner 
should differentiate that symptomatology 
attributable to the service-connected 
PTSD from that of any other nonservice-
connected psychiatric or other entity.  
While a percentage rating must not be 
assigned by the examiner, the examiner 
must address each and every factor 
enumerated in the criteria for the rating 
of PTSD.  This is to ensure that the 
decision to assign a particular rating 
may be fully justified, both to the 
veteran and to any reviewing authority.  
In addition, the examiner must furnish a 
complete multi-axial evaluation as to the 
service-connected PTSD, including a score 
on the GAF scale on Axis V based solely 
on PTSD, along with an explanation of the 
significance of the assigned score.  

Such examiner should also offer an 
opinion as to whether varying levels of 
severity of the veteran's PTSD are 
demonstrated from February 1999 to the 
present, and, if so, the specific periods 
and the level of severity shown should be 
fully delineated.  Moreover, the examiner 
should discuss the effect of the PTSD, 
standing alone, on the veteran's social 
and industrial impairment.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

7.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
an initial rating in excess of 10 percent 
for PTSD from February 1999, on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA; Fenderson, supra; and 38 C.F.R. 
§ 3.655, as applicable.  If the veteran 
fails to appear for the examination, the 
letter notifying him of the date and time 
of the evaluation and the address to 
which the letter was sent should be 
included in the claims folder.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



